Far Cwriam:

Under the authority of M. & M. Rly. Co. v. Champlin, Treas., 37 Kas. 682, this case will be reversed. We have reexamined the questions involved, but perceive no reason for changing the decision.
The question of the constitutionality of subdivision 8 of § 22, ch. 110, General Statutes of 1868, was not presented, discussed or decided in K. C., Ft. S. & G. Rld. Co. v. Tontz, Treas., 29 Kas. 460, referred to.
The judgment of the district court will be reversed, and the cause remanded for a new trial.